Citation Nr: 0217830	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-06 941A	)	DATE
	)
	)

On appeal from the
Wm. Jennings Bryan Dorn Department of Veterans Affairs 
Medical Center in Columbia, South Carolina


THE ISSUE

Entitlement to payment of cost of unauthorized medical 
services.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 
1999.

This appeals arises from a February 2001 decision of the 
Department of Veterans Affairs (VA) Wm. Jennings Bryan 
Dorn Medical Center (VAMC) that denied the veteran's claim 
for payment of cost of unauthorized medical services.  The 
veteran appealed this determination.


REMAND

In a VA Form 9 (Substantive Appeal) received in August 
2001, the veteran indicated that he wanted a hearing 
before a traveling member of the Board of Veterans' 
Appeals (Board).  He reaffirmed his desire for a hearing 
before VA in a signed request of January 2002.  As the 
veteran has appropriately submitted a request for a Board 
hearing, the Board must remand this case to the RO so that 
a hearing before a traveling member of the Board can be 
scheduled.

Accordingly, the case is remanded for the following:

The VA Regional Office (located in 
Columbia, South Carolina) should take 
the appropriate steps to schedule the 
appellant for a Travel Board hearing.  

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



